427 F.2d 1137
Patrick Joseph HAGGERTY, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 29338. Summary Calendar.
United States Court of Appeals, Fifth Circuit.
June 1, 1970.

Patrick Joseph Haggerty, in pro per.
Earl Faircloth, Atty. Gen., Wallace E. Allbritton, Tallahassee, Fla., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
We have concluded on the merits that this case is of such character as not to justify oral argument. Accordingly, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties of this fact in writing. See Huth v. Southern Pac. Co., 5 Cir. 1969, 417 F.2d 526, Part I; Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I; 5th Cir.R. 18.


2
Patrick Joseph Haggerty appeals from an order dismissing his Civil Rights Act petition. 42 U.S.C. § 1983.


3
We affirm.


4
The petitioner-appellant is presently incarcerated in the state prison at Raiford, Florida. He alleged in his original petition that prison medical authorities have advised him that he needs a surgical operation which, if performed, would take place in the main prison hospital. The petitioner-appellant requested that the district court direct the respondent to transport him to a hospital in Gainesville, Florida, alleging that there he would receive better medical and surgical treatment.


5
The district court denied relief on the ground that this is a matter of prison administration, without any "exceptional circumstances" which would merit judicial interference.


6
In his brief, the appellant indicates that he is presently receiving medical treatment in the main prison hospital. His primary complaint is that he has received inadequate treatment in the prison's East Unit medical clinic, but he has not been there since July 24, 1969.


7
The federal courts will not interfere in the internal operation and administration of a prison unless its authorities have abused their discretion resulting in mistreatment of the prisoner-applicant. Roy v. Wainwright, 5th Cir. 1969, 418 F.2d 231; Carswell v. Wainwright, 5th Cir. 1969, 413 F.2d 1044; Granville v. Hunt, 5th Cir. 1969, 411 F.2d 9.


8
We find no error in the district court's ruling that the appellant failed to allege facts which would entitle him to relief. The judgment dismissing the action is affirmed.